Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 02/14/2020, 03/31/2022, 05/12/2022, and 10/20/2022, have been considered.

Drawings
The drawings filed on 03/30/2020 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 12-18 include lines, charts, and graphs that are significantly pixelated and are otherwise not clear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, Claim 1 recites:
A method for agricultural land parcel valuation, the method comprising: accessing data corresponding to each of a plurality of parcels within a prescribed region, the data comprising corresponding management practices, corresponding historical weather conditions, corresponding locations and topography, corresponding remote sense images, corresponding soil types, and corresponding crop types; assessing and ranking the corresponding management practices for the each of the plurality of parcels; generating simulation inputs for the each of the plurality of parcels, wherein the simulation inputs comprise highest ranked corresponding management practices, the corresponding historical weather conditions, the corresponding locations and topography, the corresponding soil types, and the corresponding crop types; simulating crop growth for the each of the plurality of parcels over a prescribed number of previous years, wherein said simulating employs the simulation inputs provided by said generating; and employing selected outputs from said simulating to calculate agricultural metrics and a valuation corresponding to the each of the plurality of parcels, the agricultural metrics comprising a productivity metric, wherein the valuation for the each of the plurality of parcels is expressed relative to all of the plurality of parcels within the prescribed region, and wherein the valuation for the each of the plurality of parcels comprises a function of the productivity metric, corresponding productivity metrics for all of the plurality of parcels, and corresponding sales values for the all of the plurality of parcels.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of claims 8 and 15. 
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim. Likewise, claim 8 is a computer program product claim, and claim 15 is a system claim.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “assessing and ranking the corresponding management practices for the each of the plurality of parcels…” (See, for example, FIG. 5; ¶80-85, of the instant specification), “generating simulation inputs for the each of the plurality of parcels…” (See, for example, FIG. 5; ¶85-86, of the instant specification), “simulating crop growth for the each of the plurality of parcels…” (See, for example, FIG. 5; ¶83-86, of the instant specification), and “calculate agricultural metrics and a valuation corresponding to the each of the plurality of parcels…” (See, for example, FIGS. 6-10; ¶113-123, of the instant specification), each of which comprises a mathematical process.
What remains of the claimed method are a generic data gathering step of “accessing data corresponding to each of a plurality of parcels within a prescribed region…” (See FIGS. 1-3; ¶39-50, of the instant specification), and a generic data processing step of “employing selected outputs from said simulating…” (See, for example, FIG. 5; ¶80-85, of the instant specification), each of which is set forth at a highly generic level and which comprise an “insignificant extra-solution” activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  
Similar limitations comprise the abstract ideas of claims 8 and 15. 
Additionally regarding claims 8 and 15, claim 8 recites a generic “computer-readable storage medium,” and “computer” (See FIG. 1; ¶38, of the instant specification), each of the which comprise well-known, routine, and conventional computing components, hardware, and software, and where each component is set forth at a highly generic level and which comprise an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  Regarding claim 15, claim 15 recites a generic “agricultural valuation server,” “management practices processor,” “crop simulation processor,” “agricultural metrics processor,” and “ valuation processor” (See FIG. 1; ¶43-45, of the instant specification), each of the which comprise well-known, routine, and conventional computing components and hardware, and where each component is set forth at a highly generic level and which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the calculated agricultural metrics and valuation, corresponding to the each of the plurality of parcels,.
Under Step 2B, since the only steps outside the judicial exception are generic data gathering and data processing steps, and generic computer hardware and software, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claims 8 and 15, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-7, 9-14, and 60-20, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

NOTE: Currently there are no outstanding prior art rejections under 35 USC § 102 or 35 USC § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2020/0042890 A1, to Merrill et al., discloses predicting soil moisture and yield and prescribing seeding rates with informed risks.
U.S. Patent Publication 2019/0057461 A1, to Ruff et al., discloses modeling and tracking benefits to an agricultural field of performing particular practices, identifying locations for implementing trials of the particular practices, and tracking the performance of the particular practices.
U.S. Patent Publication 2020/0178483 A1, to Devecigil et al., is directed to providing improvements in agricultural science by optimizing irrigation treatment placements for testing, including analyzing a plurality of digital images of a field to determine vegetation density changes in a sector of the field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2857